Title: From George Washington to William Smith, 15 November 1780
From: Washington, George
To: Smith, William


                        Sir

                            Hd Qrs Passaic Falls 15 November 1780
                            
                        
                        I am particularly indebted to you for the obliging manner in which you have executed the trust reposed in
                            you by the American Philosophical Society. An excuse for the little delay that attended it, could have only found a motive
                            in your politeness.
                        All the circumstances of the election, are too flattering, not to enhance the honor I feel in being
                            distinguished by the fellowship of a Society so eminently respectable.
                        I warmly write with you in the wish that the happy period may speedily arrive which will enable all the
                            members to devote themselves to advancing the objects of this most useful institution. I am—Sir With very great Respt Yr
                            Most Obedt H: Servt
                        
                            Go: Washington
                        
                    